internal_revenue_service number release date index number ----------------------------- ----------------------------------------------------- ------------------------------------------ ------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-136698-14 date date x ------------------------------ ----------------------------------------------------------- state date date date date date date date ---------------------- --------------------- --------------------- -------------------------- -------------------------- -------------------------- --------------------- -------------------------- dear ------------------ this responds to a letter dated date submitted on behalf of x by its authorized representatives requesting relief under sec_1362 of the internal_revenue_code with respect to the termination of x's s_corporation_election facts the information submitted indicates that x was incorporated in state on date x filed form_2553 election by a small_business_corporation to be effective date plr-136698-14 at the time that x elected to be an s_corporation and for subsequent periods including the taxable years ending on date date and date x had accumulated_earnings_and_profits which were not distributed x had passive_investment_income that exceeded of its gross_receipts for the taxable years ending on date date and date as a result x's s_corporation_election terminated on date pursuant to sec_1362 x represents that its tax_return_preparers were not aware of the passive_investment_income provisions under sec_1362 and were not aware of the termination provision in sec_1362 x represents that it intended to maintain its s_corporation status and that the termination of its s_corporation_election was inadvertent x represents that the termination of its s_corporation_election was not part of a retroactive tax planning scheme or a plan to avoid federal_income_tax x represents that x and its shareholders consistently treated x as an s_corporation for all years since its s_corporation_election x indicates that if the requested relief is granted it will amend its tax_return for the taxable_year ended date to elect under sec_1_1368-1 to distribute all of its accumulated_earnings_and_profits through a deemed_dividend law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation the termination is effective on and after the day of the termination sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 plr-136698-14 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is once more a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder of such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based solely on the representations made and the information submitted we conclude that x's s_corporation_election terminated on date under sec_1362 because x had accumulated_earnings_and_profits at the close of each of three consecutive taxable years beginning date and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income we further conclude that the termination of x's s_corporation_election was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning date and thereafter unless x's s_corporation_election is otherwise terminated under the provisions of sec_1362 provided the following conditions are met x must distribute all of its accumulated_earnings_and_profits this distribution is to be accomplished with a deemed_distribution pursuant to an election made pursuant to sec_1_1368-1 reflected on an amended federal_income_tax return to be filed by x for the taxable_year ended date x must attach a statement to such amended_return which identifies the election states that each shareholder of x consents to the election and identifies the amount of the deemed_dividend that is treated as being distributed to each shareholder each of x's shareholders must pay a tax_liability to the irs as if that shareholder had reported this distribution on his federal_income_tax return for the taxable_year ended date if these conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify the service_center with which x's s_corporation_election was filed that the election has terminated except as specifically ruled above we express or imply no opinion concerning the federal_income_tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion regarding whether x is otherwise eligible to be an s_corporation plr-136698-14 a copy of this letter should be attached to x's amended federal tax_return for the taxable_year ending date a copy is enclosed for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to x's authorized representative sincerely david r haglund david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
